Citation Nr: 0607989	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  98-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from May 1974 to January 
1976 and from November 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in July 
2000 at which time they were remanded for additional 
evidentiary development.  The issues on appeal were again 
before the Board in September 2003 when they were remanded to 
cure a procedural defect and for additional evidentiary 
development.  


FINDINGS OF FACT

1.  A cervical spine disability was not present during active 
duty or for years thereafter nor is a cervical spine 
disability otherwise related to such service or to the 
veteran's service-connected lumbar spine disability.  

2.  A thoracic spine disability was not present during active 
duty or for years thereafter nor is a thoracic spine 
disability otherwise related to such service or to the 
veteran's service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
cervical spine disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A thoracic spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
thoracic spine disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 1997 
rating determination, the August 1997 statement of the case, 
the December 2002 and June 2005 supplemental statements of 
the case, and the February 2004 VCAA letter, have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in February 2004 regarding 
what information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board further notes that the 
veteran's status as a veteran has never been contested.  VA 
has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded appropriate VA examinations, and medical 
opinions have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 VET. APP. 439 (1995).

The Board finds that service connection is not warranted for 
either the cervical spine condition or for the thoracic spine 
condition.  The preponderance of the evidence of record 
demonstrates that neither disability was present during 
active duty.  

The service medical records reveal complaints of and 
treatment for low back problems including spondylolysis of L4 
but are silent as to any problems with the cervical or 
thoracic spine.  A July 1982 report from a Medical Board 
indicates that the veteran reported injuring his back in 
November 1980 as a result of a fall.  At the time of the 
Medical Board, the veteran was complaining of acute 
intermittent back pain.  The diagnosis was spondylolysis of 
L-4 with left mild spine instability.  Thoracic and cervical 
spine injuries were not complained of or diagnosed.  

There is no competent evidence of record of the presence of a 
cervical or thoracic spine disability within one year of 
discharge which would allow for the grant of service 
connection on a presumptive basis.  There is no competent 
evidence of record of the presence of cervical or thoracic 
spine disabilities for many years after the veteran's 
discharge.  No pertinent complaints or diagnoses were 
included on reports of VA examinations conducted in March 
1976 and February 1983.  The first indication of a problem 
with the veteran's neck was evidenced by a May 1984 clinical 
record, wherein the veteran complained of neck pain of a 
sudden onset.  The assessment was torticollis.  Thereafter, 
there is another gap in time before a cervical or thoracic 
spine disability was noted.  No pertinent abnormalities were 
complained of or noted at the time of VA examinations 
conducted in November 1985 and April 1991.  Furthermore, a 
Magnetic Resonance Imaging (MRI) examination conducted in 
1990 included an impression of no significant compression of 
the spinal cord in the thoracic spine.  

The first competent evidence of record of the presence of a 
thoracic spine disability was in 1993.  A July 1993 report of 
VA examination includes a medical history of thoracic 
vertebrae hernia.  X-ray examination of the thoracic spine 
was interpreted as revealing minimal degenerative lipping.  A 
separate VA examination conducted the same month includes a 
pertinent diagnosis of herniated disc of the thoracic spine.  

Thereafter, clinical records and reports of VA examinations 
demonstrate the presence of thoracic and cervical spine 
disabilities.  However, there is no competent evidence of 
record linking these disabilities to the veteran's active 
duty service or to his service connected lumbar spine 
disability.  

A November 1996 clinical record includes the notation that 
the veteran had low back pain with secondary complaints of 
some neck pain with radiation to the right arm.  The primary 
complaints revolved around the low back and leg.  The 
impression was chronic complaints of neck and low back 
problems.  

A February 1997 clinical record indicates the veteran 
complained of a progressive history of low back trouble and 
neck problems which had their onset around 1991.  A cervical 
MRI was referenced as showing a large free fragment impinging 
the right C7 and C6 root.  The pertinent impression was 
cervical lumbar degeneration and probably cervical 
radiculopathy.  

The veteran was hospitalized from February 1997 to March 
1997.  He reported a progressive history of low back and neck 
problems.  An anterior cervical fusion times three with Orion 
plate was performed.  

A March 1997 X-ray examination of the cervical spine was 
interpreted as revealing anterior fusion and fixation from 
C4-C7 with good position and alignment and minimal bony 
fusion.  

At the time of a July 2002 VA examination, the veteran 
alleged that he had a history of an injury during a bombing 
while outside the country.  It was noted that there was a 
fall from a truck with hyperextension injury and subsequent 
cervical, thoracic and lumbar spine injury.  It was also 
noted that the veteran experienced subsequent multiple 
nervous system trauma of the cervical, thoracic and lumbar 
spinal cord with subsequent temporary paralysis.  The 
pertinent diagnoses were progression to worsening of 
intervertebral disc syndrome of the cervical spine and 
progressive worsening of thoracic intervertebral disc 
syndrome.  This evidence does not link the cervical or 
thoracic spine disabilities to the veteran's active duty 
service other than via the veteran's own self reported 
history which is not substantiated by any objective evidence 
of record.  

A July 2002 X-ray examination of the cervical spine was 
interpreted as revealing status post anterior fusion, C4-C7 
with no acute abnormality.  X-ray examination of the thoracic 
spine was interpreted as being negative.  

While there is competent evidence of cervical spine 
disabilities and some evidence of the presence of thoracic 
spine disabilities, there is no competent evidence of record 
linking either disability to the veteran's active duty 
service or to his service connected lumbar spine disability.  
In an August 1997 statement, the veteran reported that a Dr. 
Ritter informed him that he had damage to the cervical spine 
which was a direct result of injuries to his lower spine.  As 
to that contention, it must be noted that the U.S. Court of 
Appeals for Veterans Claims has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own allegation on the matter of what the physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.  

The only other evidence of record which indicates in any way 
that the veteran had current thoracic or cervical spine 
disabilities which were incurred in or aggravated by his 
active duty service or were linked to the veteran's service 
connected lumbar spine disability is the veteran's own 
allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of the cervical and thoracic spine disabilities 
are without probative value. 

On the other hand, there is competent evidence of record to 
support a finding that the cervical and thoracic spine 
disabilities are not related to either the veteran's active 
duty service, or to the service connected lumbar spine 
disability.  A July 1997 clinical record indicates that the 
veteran requested a statement that the veteran's lower back 
condition caused his upper back problem and necessitated 
surgery.  The neurologist reported that he could not see such 
a connection.  An August 1997 clinical record from a VA 
neurosurgeon includes the notation that the veteran was 
requesting a statement saying that the veteran's low back 
condition was caused by his upper back condition so that he 
could get disability.  The surgeon wrote that he was unable 
to find any medical connection between the two disabilities 
and could not write the requested letter.  It was also noted 
that the surgeon's opinion correlated with the opinion of the 
Chief of Neurology.  Additionally, a VA examination was 
conducted in April 2005 to specifically determine the nature, 
extent and etiology of any cervical or thoracic spine 
disabilities.  At the time of the April 2005 VA examination, 
the veteran reported that he injured his upper back in 1982 
during the accident in which he injured his lower back.  He 
reported that the symptomatology had become progressively 
worse.  It was noted that the upper back injury was not 
examined in 1982.  Physical examination revealed a reduced 
range of motion in the cervical spine and thoracic spines.  
The diagnosis from the cervical spine examination was disk 
bulging at C3-C4 and residuals of anterior cervical fusion.  
The diagnosis from the thoracic spine examination was no 
evidence of thoracic spine condition.  With regard to the 
specific question of whether the veteran's cervical or 
thoracic spine condition was related to the veteran's lumbar 
spine condition or to his active duty service, the examiner 
opined that it was not likely that the cervical spine 
condition was related to the lumbar spine condition.  It was 
noted that the veteran had a history of low back pain while 
in the military and was seen extensively for this condition 
while in the military.  The examiner noted that the treatment 
records did not reflect treatment for an upper back condition 
or trauma to the upper back or neck.  The Board notes that 
the examiner did not provide an opinion as to whether the 
thoracic spine injury was linked to veteran's service 
connected back disability but this was because the examiner 
did not diagnose such disability.  The examiner also reported 
that she had reviewed the claims file in conjunction with her 
examination report and opinion.  

The Board notes that a private hospitalization record dated 
in September 1998 includes the notation that the veteran had 
a service related injury to his spine with prior lumbar 
laminectomy and cervical spine fusions.  The pertinent 
diagnosis was cervical disk disease and radiculopathy on the 
right status post prior fusion.  To the extent that this 
evidence indicates the veteran had a cervical spine injury 
which was service related, it is not apparent upon what basis 
the annotation rests other than the veteran's own 
self-reported history.  There is no indication that the 
examiner had access to and had reviewed the veteran's claims 
files.  The Board finds this evidence is outweighed by the 
findings of the examiner who conducted the April 2005 VA 
examination report.  The Board places greater probative 
weight on the findings of this examiner who had access to and 
had reviewed all the evidence in the claims file and who was 
specifically charged with determining the etiology of the 
cervical and thoracic spine injuries.  

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran did not have a 
cervical or thoracic spine disability during active duty or 
for many years thereafter nor does the evidence demonstrate 
that currently existing cervical or thoracic spine 
disabilities are linked to active duty or to the service 
connected lumbar spine disability.  Since the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(a).



ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


